     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 1 of 9 PageID #:49




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SHONDRELL STEPHENSON,                            )
                                                 )
                                Plaintiff,       )
                v.                               )   No. 21 cv 338
                                                 )
CITY OF CHICAGO, ET AL.,                         )   Honorable Sharon Johnson Coleman
                                                 )
                                                 )
                                Defendants.      )

          PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

        NOW COMES the Plaintiff, SHONDRELL STEPHENSON, by and through counsel,

Brandon Brown, The Brown Law Ltd., with the instant response in opposition to Defendant’s

Motion to Dismiss, and respectfully requests that the Defendant’s motion be denied. In support

thereof, Plaintiff state as follows:

                              Introduction and Factual Background

        The instant action is a police misconduct case arising from a July 4, 2017 incident when

and where Plaintiff Shondrell Stephenson, while at a private Fourth of July cookout was falsely

arrested. After arresting the Plaintiff, Defendant Officers Ortiz and Altenbach commenced

criminal proceedings against Plaintiff Stephenson without probable cause or legal justification. At

the time, the Defendants knew that there was no cause or justification to commence such

proceedings against the Plaintiff. Defendant Officers did so willfully and wantonly in order to

cover up their misconduct. Plaintiff alleges, inter alia, Unlawful Pre-Trial Detention, Malicious

Prosecution and Conspiracy to Deprive Constitutional Rights. Plaintiffs filed suit under 42 U.S.C.

§ 1983 against the City of Chicago and the Defendant Officers.
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 2 of 9 PageID #:50




                                          Legal Standard

       The purpose of a motion to dismiss is not to decide the merits of the challenged claims

but to test the sufficiency of the complaint. Weiler v. Household Fin. Corp., 101 F.3d 519, 524

(7th Cir. 1996). In determining whether to grant a motion to dismiss under Rule 12(b)(6), the

court accepts all well-pleaded allegations in the complaint as true, and draws all reasonable

inferences in the light most favorable to the plaintiff. Killingsworth v. HSBC Bank, 507 F.3d 614,

618 (7th Cir. 2007). The federal notice pleading standard requires only that “a complaint state

the plaintiff's legal claim ... together with some indication ... of time and place.” Thomson v.

Washington, 362 F.3d 969, 970-71 (7th Cir. 2004). A court will grant a motion to dismiss only if

the plaintiff cannot prevail under any set of facts that could be proven consistent with the

allegations. Forseth v. Village of Sussez, 199 F.3d 363, 368 (7th Cir. 2000).


                                                 Argument


       I.      Plaintiff’s Complaint is Well-Pleaded

   The Fourth Amendment prohibits government officials from detaining a person without

probable cause, and continues to govern claims for unlawful pretrial detention even beyond the

start of legal process. Manuel v. City of Joliet, 137 S.Ct. 911, 918 (2017). Defendants have

moved to dismiss the complaint on three grounds: first, that the Plaintiff failed to state a

plausible claim to relief, second that the section 1983 claims of false arrest and illegal seizure

and state law claims of false arrest arrest/imprisonment are time barred and lastly the conspiracy

claim is precluded by the intracorporate doctrine of qualified immunity. The Plaintiff’s has stated

a more than plausible claim for relief and the intracorporate doctrine of qualified immunity does

not apply to the case at hand.
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 3 of 9 PageID #:51




   A. Plaintiff’s Claim is Plausible


   The Defendants argue that the Plaintiff’s claim is not plausible. The Defendant contends that

the mere fact that the Plaintiff was at a cookout at a private residence on the Fourth of July is

insufficient. The Defendant contends that the Plaintiff does not identify the Defendant Officers’

justification for arresting the Plaintiff and does not identity the events that occurred prior to the

Plaintiff’s arrest. The Defendants’ position is illogical and asks the Plaintiff to take the

antithetical position that the Defendant Officers were justified in arresting the Plaintiff despite

there being absolutely no justification for the misconduct of the Defendant Officers. The

Defendant’s position suggests that the Plaintiff must have been doing something to justify the

Officers’ misconduct and therefore something nefarious on the part of the Plaintiff must have

occurred prior to the Plaintiff’s arrest in order to explain the Officers’ unconstitutional conduct.

The Defendants’ demand is logically untenable and a position the Plaintiff cannot take because

the officers were in fact absolutely without justification for their actions and the Plaintiff was not

doing anything suspicious or unlawful prior to being arrested. Dkt. 1, Complaint, ¶ 6-10. Thus,

the Plaintiff would have to manufacture a spurious story in order to meet the Defendant’s

request.


   The Defendant’s argument is that it is implausible that the Defendant Officers would ever

arrest the Plaintiff without the Plaintiff doing something to incite the Officers’ conduct. The

Defendant’s argument is contrary to both well settled law and simple logic. The controlling

inquiry is whether the Complaint alleges facts which, if taken as true, give rise to a plausible

claim of relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In the instant complaint, the Plaintiff

was at a cookout at a private residence on the afternoon of July 4, 2017 at approximately

1:25p.m. Dkt. 1, Complaint, ¶ 6. The Complaint goes on to state that at no time was Shondrell
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 4 of 9 PageID #:52




Stephenson violating any laws, rules or ordinances. Dkt. 1, Complaint, ¶10. Further, the

Complaint states that there had not been any calls or complaints alleging a disturbance at the

cookout. Dkt. 1, Complaint, ¶ 9. There were never any calls or complaints alleging that the

Plaintiff or anyone else at the Fourth of July cookout were violating any laws, rules or

ordinances. Dkt. 1, Complaint, ¶ 9. The Defendant Officers without authority or probable cause

made entry into the private residence without a warrant. Dkt. 1, Complaint, ¶ 7. The Defendant

Officers after entry arrested the Plaintiff without any suspicion, probable cause or justification.

Dkt. 1, Complaint, ¶ 7. Detailed factual allegations are not necessary, rather, “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court is required to draw all reasonable

inferences in the Plaintiff’s favor. See, e.g. Pugh v. Tribune Co., 521 F.3d 686, 692 (7th Cir.

2008). Applying these principles to the present facts as stated in the Complaint the Defendant’s

motion to dismiss must be denied.


   B. Plaintiff Voluntarily Dismisses Counts I, II and V.


   The Plaintiff does not agree with the Defendants’ arguments or proposed statements of “fact”

that fall outside the four corners of the Plaintiff’s complaint. Nor does the Plaintiff adopt or agree

with the Defendants summations, conclusions, descriptions and interpretations cited in

Defendants’ motion to dismiss. The Plaintiff does however voluntarily move to dismiss Counts I,

II and V and thus join the Defendants in moving to dismiss Counts I, II and V only.


   C. Plaintiff’s Conspiracy Claim Is Not Subject To Immunity


   The Defendant Officers argue that the conduct of Officers Ortiz and Altenbach is protected

by the “intracorporate conspiracy doctrine.” This doctrine is an antitrust based doctrine that does
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 5 of 9 PageID #:53




not apply to civil rights conspiracy claims under Section 1983. [I]n police misconduct cases,

most courts have found the doctrine inapplicable. In such cases, the alleged conduct is usually

“not the product of routine police department decision-making.” Salaita v. Kennedy, 118 F.

Supp. 3d 1068, 1085 (N.D. Ill. 2015). To date, however, the Seventh Circuit has not said whether

the doctrine extends to Section 1983 claims. Salaita v. Kennedy, 118 F. Supp. 3d 1068, 1085

(N.D. Ill. 2015). [C]ourts in this district have concluded that the doctrine is inapplicable if the

alleged misconduct is “not the product of routine police department decision-making.” Thomas v.

City of Blue Island, 178 F. Supp. 3d 646, 654 (N.D. Ill. 2016)


   The general thrust of the doctrine is that “managers of a corporation jointly pursuing its

lawful business do not become ‘conspirators’ when acts within the scope of their employment

are said to be discriminatory or retaliatory.” Salaita v. Kennedy, 118 F. Supp. 3d 1068, 1085

(N.D. Ill. 2015). The doctrine applies only when the agents of a corporation or government entity

act within the scope of their employment in joint pursuit of the entity's lawful business. Travis,

921 F.2d at 110; Payton v. Rush-Presbyterian-St. Luke's Medical Center., 184 F.3d 623, 633 (7th

Cir. 1999) (holding that the doctrine applies “so long as all are working in the corporation's (or

governmental entity) interest”). Harris v. City of Chicago, No. 20 CV 4521, 2020 WL 7059445,

at *5 (N.D. Ill. Dec. 2, 2020). Here, Officers Ortiz and Altenbach arrested Shondrell Stephenson

knowing that the arrest was without probable cause and without legal justification. Dkt. 1,

Complaint, ¶ 13. Officers Ortiz and Altenbach then commenced criminal proceedings against

Shondrell Stephenson knowing the charges to be false in order to cover up their misconduct. Dkt.

1, Complaint, ¶ 14. [T]he deprivation of civil rights is unlawful and the intra-corporate doctrine

only applies when members of a corporation are jointly pursuing the corporation's ‘lawful

business.’ ” Piercy v. Warkins, No. 14 CV 7398, 2017 WL 1477959, at *20 (N.D. Ill. Apr. 25,
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 6 of 9 PageID #:54




2017). It cannot be said, that the Officers falsely arresting the Plaintiff and commencing criminal

proceedings without probable cause or legal justification, is lawful or accomplishes routine

business functions.


   Similarly, the intra-conspriacy doctrine does not apply when the Defendants are acting out of

personal bias. Hartman v. Board of Trustees of Community College Dist 508, Cook County, Ill, 4

F.3d 465, 470 (7th Cir. 1993); Howard v. Board of Educ. of Sycamore Community Unit School

Dist. No. 427, 893 F.Supp. 808, 819 (N.D. Ill. 1995). Here, the relevant purpose of the

defendants’ conspiracy was to cover up for their own misconduct. See id. Therefore, the interests

of the corporation served no role in the defendants’ decision.


   The doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009). The Seventh Circuit has noted that “a complaint is generally not dismissed under

Rule 12(b)(6) on qualified immunity grounds.” Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.

2001). “‘Because an immunity defense usually depends on the facts of the case,’ and because

plaintiffs are ‘not required initially to plead factual allegations that anticipate and overcome a

defense of qualified immunity,’ dismissal at the pleading stage is typically inappropriate.” Liska

v. Dart, 60 F. Supp. 3d 889, 902–03 (N.D. Ill. 2014) (quoting Alvarado 267 F.3d at 651–52).


       In analyzing qualified immunity defenses, a court considers “(1) whether the plaintiff’s

allegations make out a deprivation of a constitutional right, and (2) whether the right at issue was

clearly established at the time of the defendant’s alleged misconduct.” Siliven v. Ind. Dep’t of

Child Servs., 635 F.3d 921, 925–26 (7th Cir. 2011) (citing Pearson, 555 U.S. at 232). A plaintiff
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 7 of 9 PageID #:55




shows that the right at issue was clearly established “by showing that there is a clearly analogous

case establishing a right to be free from the specific conduct at issue or that the conduct is so

egregious that no reasonable person could have believed that it would not violate clearly

established rights.” Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th Cir. 2009). Officials can be

“on notice that their conduct violates established law even in the absence of earlier cases

involving fundamentally similar or materially similar facts.” Currie v. Chhabra, 728 F.3d 626,

632 (7th Cir. 2013).

       In the Plaintiff’s Complaint, it is clearly stated that Defendant Officers commenced

criminal proceedings against Shondrell Stephenson with full knowledge that there was no

probable cause or legal justification. The Complaint states that the conduct was willful and

wanton and done to cover up their misconduct. Manuel v. Joliet clearly establishes that the

Fourth Amendment prohibits government officials from detaining a person without probable

cause, and continues to govern claims for unlawful pretrial detention even beyond the start of

legal process. Manuel v. City of Joliet, 137 S.Ct. 911, 918 (2017). Further, this was well settled

law at the time the misconduct that formed the basis of this lawsuit occurred. As early as 1988 in

Jones v. City of Chicago, the Seventh Circuit expressly affirmed a finding of Section 1983

conspiracy against Chicago police officers. Jones v. Chicago, 856 F.2d 985, 992-94 (7th Cir.

1988). It is apparent that the facts as stated in the Complaint more than satisfy the requirements

at this stage in the litigation. Thus, the Defendants are not shielded from liability through

claiming qualified immunity.
     Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 8 of 9 PageID #:56




       WHEREFORE the Plaintiff, Shondrell Stephenson, respectfully requests that this

Honorable Court deny the Defendants’ Motion to Dismiss and provide any further relief this

Court deems equitable and just.



Dated: 15 April 2021

                                                          Respectfully Submitted,
                                                          SHONDRELL STEPHENSON


                                                   By:    /s/ Brandon Brown
                                                                 Plaintiff’s Attorney
                                                          THE BROWN LAW LTD.
                                                          4455 S. King Drive
                                                          Suite 100A
                                                          Chicago, Illinois 60653
                                                          T: (773) 624-8366
                                                          F: (773) 624-8365
                                                          E: bbrown@thebrownlaw.com
    Case: 1:21-cv-00338 Document #: 11 Filed: 04/15/21 Page 9 of 9 PageID #:57




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies, on oath, that the foregoing, PLAINTIFF’S

RESPONSE TO DEFENDANTS’ MOTION TO DISMISS, was served on all counsel of record via the

Court’s electronic filing system or CM/ECF on:


on Thursday, April 15, 2021.




                                                           /s/Brandon Brown
